Citation Nr: 0620748	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for arthritis of the 
right hip, status post total hip replacement.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969 and from November 1990 to May 1991.  He also served with 
the Army National Guard for many years and was discharged in 
December 1999.  He had verified active duty for training 
(ACDUTRA) from July 31 through August 14, 1999, from October 
13 through October 15, 1999, from October 19 through October 
22, 1999, from October 26, through October 29, 1999, and from 
November 2 through November 5, 1999.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that in pertinent part denied service 
connection for the right hip and coronary artery disease and 
granted service connection for PTSD.  The veteran disagrees 
with the initial 30 percent rating for PTSD. 

In October 2004, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  

The veteran testified before a Veterans Law Judge who is no 
longer at the Board.  The veteran was offered another hearing 
but has declined to appear for an additional hearing.  

The veteran reported multiple joint pains during a September 
2002 VA PTSD examination.  This is referred to the RO as a 
potential claim for undiagnosed illness manifested by joint 
pains, as the veteran served in the Persian Gulf.  


FINDINGS OF FACT

1.  The veteran is a combat veteran, but he testified that he 
did not injure his hip during active military service.

2.  Competent medical evidence does not show coronary artery 
disease or right hip osteoarthritis during either the first 
or the second period of active service or within a year of 
discharge from either period, nor do they show the onset of 
arthritis or coronary artery disease during any period of 
active duty for training (ACDUTRA).  

3.  PTSD is manifested by total occupational impairment due 
to gross impairment in thought processes, grossly 
inappropriate behavior, and persistent danger of hurting self 
or others.  


CONCLUSIONS OF LAW

1.  Right hip arthritis was not incurred in or aggravated by 
active military service or by ACDUTRA, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16)(24), 1101, 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
by active military service or by ACDUTRA, nor may it be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16)(24), 1101, 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

3.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for an increased rating for 
service connection and for a higher initial rating for PTSD.  
VA provided a rating decision, a statement of the case, 
supplemental statements of the case, and notice letters in 
August 2001, June 2003, and in February, May and July 2005.  
These documents provide notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claims.  These documents informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  The Board remanded the case in October 2004 for 
compliance with its duty to assist.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being denied, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran.  

Further, because a 100 percent rating is being granted for 
PTSD, the RO will assign an effective date.  If the veteran 
is dissatisfied with the effective date assigned by the RO, 
he retains the right to appeal the effective date.  Thus, no 
unfair prejudice will result from the Board's handling of the 
matter at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis or 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the 
special considerations for service connection for chronic 
diseases are not available for active duty for training 
(hereinafter ACDUTRA).  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty or 
from a covered disease which occurred during such training.  
For purposes of this section, the term "covered disease" is 
limited to-(1) An acute myocardial infarction; (2) A cardiac 
arrest; or, (3) A cerebrovascular accident.  See 38 C.F.R. § 
3.6(a) (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The veteran's service records reflect that he served in both 
Vietnam and in the Persian Gulf.  He received the Combat 
Infantryman Badge (CIB) for combat action in Vietnam.  Thus, 
he is a combat veteran.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  Where the veteran is a combat 
veteran, his assertions are sufficient to establish that he 
sustained injury during combat, even though no official 
record of such treatment exists.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996).  In this case, 
however, the veteran has not alleged that his right hip was 
injured in combat.  Therefore, the lightened proof of service 
connection afforded combat veterans does not apply.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  

In this case, neither right hip arthritis or coronary artery 
disease was first found during either period of active 
service or within a year of separation from either period of 
active service.  Nor was right hip arthritis or coronary 
artery disease first found during a period of ACDUTRA.  As 
noted above, presumptive periods for service connection do 
not apply to ACDUTRA.  

Concerning the right hip, W.P. Woodall, M.D., reported in 
August 1970 that the veteran had left [sic] hip and leg pains 
that had become severe when first seen in July 1970.  The 
doctor suspected spinal cord involvement and ordered a 
neurological consultation.  On August 1, 1970, neurologist 
H.F. Smisson, M.D., hospitalized the veteran for low back and 
right leg pain.  Exploratory surgery revealed extensive 
adhesions around the L5 nerve root, which were corrected by 
laminectomy, foraminotomy, and external neurolysis.  The 
veteran was discharged on August 6, 1970, much improved.  In 
February 1971, the RO denied service connection for a low 
back disability on the basis that no back injury was shown in 
active service.  

In November 2000, the veteran requested service connection 
for angina and for a right hip replacement.  He reported that 
angina began in August 1999 and that the right hip was 
replaced in June 1993.  He reported that while on two weeks 
of ACDUTRA in August 1999, he developed sharp pains in the 
arms while unloading equipment.  He rested and the pains went 
away.  Eight days later, he again developed sharp pains in 
the arms while loading equipment.  A month later, it occurred 
again, which prompted him to see Dr. Harris, who found 
angina.  

The veteran submitted an August 1999 letter from G. M. 
Ballantyne, M.D.  The doctor noted that an April 1976 letter 
from a Dr. Spruell reflected right hip osteoarthritis.  The 
RO subsequently obtained Dr. Spruell's records.  

A March 1976 letter to Dr. Spruell from another doctor notes 
that the veteran developed increased right hip pain in the 
recent 6 months.  An April 1976 letter from Dr. Spruell notes 
that the veteran had ankylosing spondylitis, which led to 
advanced destruction of the right hip.  

An April 20, 1976, examination report by Dr. Spruell notes 
that the veteran stated that he had pains in the low back, 
shoulders, and hips for the recent three years.  Six months 
after the back pain began, he had radicular pain to the right 
leg and had disc surgery.  He currently walked favoring his 
right hip.  

Concerning the heart, an October 1990 report from A. 
McDonald, M.D., notes that a treadmill stress test was 
negative, that ischemic heart disease was not shown, and that 
reported chest discomfort was likely due to frequent, severe 
heartburn (reflux esophagitis).  A September 1992 private 
medical report reflects chest pains around the heart.  The 
chest and heart were normal and blood pressure reading was 
130/80.  

A July 2000 report by M. Harris, M.D., notes that a recent 
catheterization had confirmed coronary artery disease with 75 
percent blockage of a coronary artery.  

The above mentioned medical records are significant in that 
they do not show the onset of coronary artery disease or 
right hip osteoarthritis during either the first or the 
second period of active service or within a year of discharge 
from either period, nor do they show the onset of arthritis 
or coronary artery disease during any period of ACDUTRA.  

A September 2002 VA orthopedic examination report reflects 
that right hip pain developed over the years and that the 
veteran had to quit working in 1999 due to coronary artery 
disease.  The examiner did not offer an opinion concerning 
etiology of coronary artery disease. 

During a June 2004 hearing, the veteran asserted that he 
injured his hip in 1969 and had right hip pain ever since.  
But, when asked about the hip injury, he testified that he 
did not recall any specific injury to the hip, rather, he had 
injured his back during active service.  He added that when 
he had referred to hip pain, he specifically meant pain that 
he felt between the knee and the hip, which was in the upper 
leg area.  He confirmed that the in-service injury was to the 
back, which led to pains down the right leg.

In March 2005, the veteran submitted photos that he took 
during the Persian Gulf War.  He stated that right hip 
arthritis began while he was in Vietnam.  

VA received Social Security Administration records in March 
2005.  These reflect that in May 2004, the veteran had been 
deemed unable to work because of ischemic heart disease, 
primarily, and degenerative disorders of the back, 
secondarily.  

The veteran submitted additional evidence in January 2006.  
This evidence reflects that he had ACDUTRA from July 31 
through August 14, 1999, from October 13 through October 15, 
1999, from October 19 through October 22, 1999, from October 
26, through October 29, 1999, and from November 2 through 
November 5, 1999.  He also submitted National Guard physical 
examination reports dated in the 1990s; however, these do not 
show the onset of arthritis or coronary artery disease.  

There is no competent evidence tending to link right hip 
arthritis or coronary artery disease to active military 
service, or to ACTDUTRA, or to a service-connected disease or 
disability.  When the determinative issue involves a question 
of medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of or 
date of onset of right hip arthritis or coronary artery 
disease cannot be afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims of service 
connection for right hip arthritis and coronary artery 
disease.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claims of entitlement to service 
connection for right hip arthritis and coronary artery 
disease are therefore denied.  

Higher Initial Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

VA psychiatry reports dated in 2001 reflect nightmares and 
other sleep-related problems, anger, isolative behavior, and 
increased startle effect.  The reports note no suicide 
attempts or hallucination.  A May 2001 report notes limited 
anger tolerance and July and August 2001 reports note that 
suicidal ideation occurred two to four times per week.  These 
reports also note that the veteran's insight was only fair.  
He was depressed daily and he had anger and road rage.  
Medication included bupropion (Wellbutrin(r)) and trazadone.  

According to an October 2001 VA treatment report, the veteran 
felt that the medications helped decrease anger outbursts, 
PTSD nightmares, and depressive symptoms.  In October 2001, 
the veteran displayed a flat affect and fair insight.

A September 2002 VA PTSD examination report notes that 
thought processes were coherent, but tangential with 
persecutory ideation.  Suicidal thoughts were admitted.  The 
veteran reported that he used to have violent thoughts toward 
others.  Insight and judgment were fair.  He exhibited marked 
diminished interest or participation in activities.  He had 
persistent sleep problems, irritability, hypervigilance, and 
exaggerated startle response.  The psychiatrist concluded 
that the veteran's PTSD was "severe and chronic."  The 
psychiatrist also reported, on Axis IV, that the veteran had 
been unable to work since 1999 due to both PTSD and "medical 
problems" and again noted that the stress of combat was 
severe.  

The psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 45 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter DSM-IV(r)), a score of 41 to 50 is 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2005)].  

In November 2002, the RO granted service connection for PTSD 
and assigned a 30 percent rating under Diagnostic Code 9411.  

In June 2004, the veteran's spouse and daughter reported on 
the veteran's isolative behavior.  His spouse also reported a 
suicide attempt.  Both the spouse and daughter reported that 
the veteran appeared to have mental problems for many years.

During a June 2004 hearing, the veteran asserted that he had 
problems sleeping and anxiety.  His PTSD medication made it 
hard to get going in the morning.  Daily war news evoked bad 
thoughts.  He testified that he never went anywhere, did not 
want to go anywhere, and that he was uncomfortable with 
people.  He testified that he was discharged from the 
National Guard in 1999 because of physical problems and that 
he has not worked since then because of physical problems.  
He added that he had memory problems also. 

VA received Social Security Administration records in March 
2005.  The records reflect that in May 2004, he had been 
deemed unable to work because of ischemic heart disease and 
degenerative disorders of the back.  

A December 2005 private PTSD report reflects that the veteran 
had a rather unkempt appearance and tired affect.  He 
expressed moderate to severe suicidal ideation and extreme 
depression.  Thought process was impaired by loose 
associations, disorganization, confusion, and incoherence.  
He had a marked antisocial attitude and he was moderately 
paranoid.  He had memory problems and limited cognitive 
functioning.  Also significant was severe to extreme anxiety 
and the presence of homicidal thoughts.  He did not appear to 
be able to find or to carry on gainful employment.  

The psychologist assigned a GAF score of 25 to 35 [according 
to DSM-IV(r), a score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.125 (2005)].  The clinical psychologist 
concluded with, "This man needs considerable mental, 
psychotherapeutic and psychiatric care" and recommended 
immediate psychiatric evaluation of the suicide risk.  

The veteran submitted additional evidence in January 2006, 
including National Guard physical examination reports dated 
in the 1990s; however, these do not address the severity of 
the veteran's PTSD.  

PTSD has been rated 30 percent disabling for the entire 
appeal period under Diagnostic Code 9411.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005), PTSD will be evaluated 
in accordance with the General Rating Formula for Mental 
Disorders.  Under that formula, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating for PTSD is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating for PTSD is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusion or hallucination; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The veteran's PTSD has been manifested throughout the appeal 
period by total occupational impairment due to gross 
impairment in thought processes, grossly inappropriate 
behavior, and persistent danger of hurting self or others.  
Ample medical evidence of loose associations, 
disorganization, confusion, incoherence, and 
suicidal/homicidal ideation substantiates this conclusion.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 100 percent rating are more nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  An 
initial rating of 100 percent for PTSD must therefore be 
granted.  The provisions of 38 C.F.R. § 3.321(b) (2005) need 
not be considered because a 100 percent schedular rating has 
been granted.  




ORDER

Service connection for arthritis of the right hip, status 
post total hip replacement, is denied.

Service connection for coronary artery disease is denied.

An initial schedular rating of 100 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


